Citation Nr: 1615500	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for the service connected disability of non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for a respiratory condition, to include as secondary to his service connected non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.  

These claims come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed respiratory disability was proximately caused by a service connected disability.  

2. For the entire period on appeal the Veteran's non-Hodgkin's lymphoma has been in remission without residual physical findings, complications, signs and/or symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability secondary to non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310 (2015).

2. The criteria for a compensable evaluation for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7715 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Asthma 

The Veteran has asserted entitlement to service connection for a respiratory disability, to include asthma.  Specifically, the Veteran has asserted that his respiratory disability was caused by his the treatment for his service connected non-Hodgkin's lymphoma.  After a careful review of the evidence of record, the Board finds that service connection is warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran is currently service connected for non-Hodgkin's lymphoma, and he asserts that the treatment that he underwent for this cancer caused his current respiratory disability.  The Veteran was diagnosed with asthma in 2007.  As evidence to support his claim the Veteran submitted treatment notes from his private physician, dated January 2011.  This letter states that his pulmonary function tests did show a significant decrease in function from before his diagnosis of pulmonary MALT lymphoma and after his treatment.  His diffusing capacity decreased from before his diagnosis of Pulmonary MALT lymphoma and after his treatment.  The Veteran's diffusing capacity decreased from 112% of that predicted in 2008.  He had had no previous history of pulmonary problems prior to his diagnosis of MALT lymphoma with pulmonary involvement.  The Veteran's physician stated that his decrease in his pulmonary function testing and his current pulmonary symptoms are caused by his MALT lymphoma with pulmonary involvement.  

Based upon the Veteran's current diagnosis of asthma and the positive opinion with supporting rationale from his private doctor that his respiratory disability was proximately caused by his service connected non-Hodgkin's lymphoma, the Board finds that service connection for a respiratory disability is warranted.  


Non-Hodgkin's Lymphoma 

The Veteran is currently service connection for non-Hodgkin's lymphoma evaluated as non-compensable.  The Veteran and his representative have asserted that the Veteran is entitled to a compensable rating.  After a careful review of the evidence of record the Board finds that a compensable rating for non-Hodgkin's lymphoma is not warranted.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Non-Hodgkin's lymphoma is rated under 38 C.F.R. § 4.117, Diagnostic Code 7715.  Under Diagnostic Code 7715, a 100 percent rating is warranted with active disease or during a treatment phase.  A Note to Diagnostic Code 7715 indicates that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disease is rated based on its residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.  The Board notes that the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to the lymphoma in an October 2011 rating decision.  The RO granted service connection for hearing loss and tinnitus as secondary to the lymphoma in a December 2015 rating decision.  The Veteran did not appeal either decision and accordingly the rating of those conditions is not presently before the Board.  

The Veteran was diagnosed in 2006 with left lung Malt Lymphoma stage 4, with gastric involvement.  He underwent six cycles of treatment, including chemotherapy that was completed in February 2007.  There is no evidence showing that the Veteran underwent radiation therapy. 

After treatment ended the Veteran had residual diarrhea that lasted approximately 14 months but was resolved.  The Veteran also had discoloration that was secondary to Bactrim.  Bactrim was discontinued and the discoloration went away.  

At the Veteran's VA examination in March 2011, it was noted that the Veteran underwent chemotherapy, and did not require radiation or a bone marrow transplant to treat his disability.  The examiner stated that there was no recurrence of a relapse and he was seeing his physicians every 6 months.  Overall, the Veteran was recovering nicely from his lymphoma, according to the examiner.  However, the Veteran did have complaints of significant residual problems with numbness, tingling, and pain, as he developed peripheral neuropathy in his bilateral feet and hands.  He also complains of generalized decreased stamina, energy, endurance and fatigability.  

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a compensable evaluation.  Even though the Veteran underwent chemotherapy treatment for his non-Hodgkin's lymphoma, he is not entitled to a 100 percent rating at any point during the period on appeal, because the Veteran filed his claim for service connection after his disability went into remission.  There has been no suggestion that the cancer has recurred or is no longer in remission.  

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  To the extent to which the Veteran has complained of bilateral hand and feet neuropathy, hearing loss, tinnitus, and asthma, service connection has been established.  The Veteran also described fatigability, lethargy, decreased stamina and a weakened immune system.  While the Veteran is competent to report symptoms of fatigue, lethargy and decreased stamina, he does not exhibit the qualifying medical knowledge to relate his described symptoms to his service-connected lymphoma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran complains of a weakened immune system, the record does not reflect he has been diagnosed with an immune disorder.  Some of the complaints may have multiple causes and in fact the Veteran indicated that the asthma has limited his physical activity and stamina.  The examiner, after reviewing the history, including the report of fatigue, and examining the Veteran indicated the lymphoma was "in remission."  

In sum, there is no evidence of any active lymphoma and no symptomatology or pathology, other than the hearing loss, tinnitus, peripheral neuropathy and asthma, that is etiologically related to non-Hodgkin's lymphoma or treatment that meets any schedular criteria.  Therefore, the weight of the evidence is against the claim.  Because there are no distinct periods where the Veteran met the criteria for a compensable evaluation, the Board finds that there is no basis for a staged rating.  See Hart, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects no residuals of non-Hodgkin's lymphoma or treatment that are not specifically contemplated by the schedular criteria.  Although the Veteran believes he should be compensated for some of his residual symptoms, such as loss of energy and fatigability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in April 2009, May 2009 and March 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).
  
The Veteran was provided a VA examination in March 2011 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for an asthma disability is warranted.  

An initial compensable evaluation for non-Hodgkin's lymphoma is denied.  



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


